Citation Nr: 0800091	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  04-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington that 
continued a 20 percent evaluation for the veteran's service-
connected lumbosacral strain.

The veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in July 2007.  A transcript of 
the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA fee basis examination was carried out in August 2007.  
The Board notes that the examination was extremely thorough.  
Upon range of motion testing, the examining physician 
provided ranges in motion in degrees, as well as the degree 
of motion at which pain occurred.  He stated that, after 
repetitive use, joint function was additionally limited by 
pain; however, he did not specify the extent in degrees to 
which motion was limited by pain after repetitive use.  While 
the Board recognizes that the reported ranges of motion at 
which pain occurred might refer to measurements taken after 
repetitive use, the examination report is unclear.  
Clarification from the examining physician should be 
obtained.  If the examining physician is unavailable, an 
additional examination should be conducted to address this 
question.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the fee 
basis examiner who examined the veteran 
in August 2007.  The examiner should be 
requested to clarify the extent of lost 
range of motion after repetitive use.  

2.  If the August 2007 examiner is 
unavailable to clarify the record, the 
veteran should be afforded an additional 
VA examination to determine the nature 
and extent of the service-connected 
lumbosacral strain.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case. 

The examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbosacral strain, to 
include whether there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion in a standing position, 
listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint spaces.  The 
existence of any ankylosis of the lumbar 
spine should also be identified.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
To the extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  When the above development has been 
completed, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

